     Case 2:20-cv-10754 Document 4 Filed 11/25/20 Page 1 of 4 Page ID #:195



 1   Alan P. Block (SBN 143783)
     ablock@mckoolsmith.com
 2   MCKOOL SMITH HENNIGAN, P.C.
     300 South Grand Avenue, Suite 2900
 3   Los Angeles, California 90071
 4   Telephone: (213) 694-1200
     Facsimile: (213) 694-1234
 5
     David Sochia (TX SBN 00797470)
 6    (Pro Hac Vice to be Submitted)
     dsochia@mckoolsmith.com
 7   Ashley N. Moore (TX SBN 24074748)
      (Pro Hac Vice to be Submitted)
 8   amoore@mckoolsmith.com
     Alexandra F. Easley (TX SBN 24099022)
 9    (Pro Hac Vice to be Submitted)
     aeasley@mckoolsmith.com
10   MCKOOL SMITH, P.C.
11   300 Crescent Court, Suite 1500
     Dallas, Texas 75201
12   Telephone: (214) 978-4000
     Facsimile: (214) 978-4044
13
     James E. Quigley (TX SBN 24075810)
14    (Pro Hac Vice to be Submitted)
     jquigley@mckoolsmith.com
15   MCKOOL     SMITH, P.C.
     300 W. 6th Street, Suite 1700
16   Austin, Texas 78701
     Telephone: (512) 692-8700
17   Facsimile: (512) 692-8744
18   Attorneys for Plaintiff
     PALO ALTO RESEARCH CENTER INC.
19
                        UNITED STATES DISTRICT COURT
20                     CENTRAL DISTRICT OF CALIFORNIA
21   PALO ALTO RESEARCH CENTER INC., )               Case No. 2:20-cv-10754
                                     )
22                    Plaintiff,     )
23                                   )
               v.                    )               PALO ALTO RESEARCH
                                     )               CENTER INC.’S NOTICE OF
24   TWITTER, INC.,                                  RELATED CASES
                                     )
25                    Defendant.     )               [Local Rule 83-1.3.1]
                                     )
26                                   )
                                     )
27
28

                  PALO ALTO RESEARCH CENTER INC.’S NOTICE OF RELATED CASES
     Case 2:20-cv-10754 Document 4 Filed 11/25/20 Page 2 of 4 Page ID #:196



 1   I.    INTRODUCTION
 2         Pursuant to Local Rules 83-1.3.1 and 83-1.4.1, Plaintiff Palo Alto Research
 3   Center Inc. (“PARC”) provides notice to alert the Court to three related cases that
 4   PARC contemporaneously filed in the Central District of California today: Palo Alto
 5   Research Center Inc. v. Facebook, Inc., No. 2:20-cv-10753; Palo Alto Research
 6   Center Inc. v. Twitter, Inc., No. 2:20-cv-10754; and Palo Alto Research Center Inc. v.
 7   Snap Inc., No. 2:20-cv-10755. As described in L.R. 83-1.3.1(a)-(c), each case calls for
 8   determinations of substantially related or similar questions of law and fact, and would
 9   entail substantial duplication of labor if heard by different judges.
10         In the Facebook case, PARC accuses Facebook of infringing seven U.S. patents
11   owned by PARC in violation of 35 U.S.C. § 271 et seq. Specifically, PARC accuses
12   Facebook of infringing U.S. Patent Nos. 7,043,475, 7,167,871, 8,489,599, 8,606,781,
13   8,732,584, 9,137,190, and 9,208,439.
14         In the Twitter case, PARC accuses Twitter of infringing six U.S. patents owned
15   by PARC in violation of 35 U.S.C. § 271 et seq. Specifically, PARC accuses Twitter
16   of infringing U.S. Patent Nos. 7,043,475, 7,167,871, 8,489,599, 8,606,781, 8,966,362,
17   and 9,208,439.
18         In the Snap case, PARC accuses Snap of infringing three U.S. patents owned by
19   PARC in violation of 35 U.S.C. § 271 et seq. Specifically, PARC accuses Snap of
20   infringing U.S. Patent Nos. 8,489,599, 8,966,362, and 9,208,439.
21         The chart below shows the overlap in asserted patents across the cases.
22     Asserted Patent         Facebook Case           Twitter Case          Snap Case
23   7,043,475                       X                      X
24   7,167,871                       X                      X
     8,489,599                       X                      X                    X
25
     8,606,781                       X                      X
26
     8,732,584                       X
27   8,966,362                                               X                   X
28
                                                 1
                      PALO ALTO RESEARCH CENTER INC.’S NOTICE OF RELATED CASES
                          Case 2:20-cv-10754 Document 4 Filed 11/25/20 Page 3 of 4 Page ID #:197



                      1   9,137,190                       X
                      2   9,208,439                       X                      X                      X
                      3   II.    THE CASES CALL FOR DETERMINATIONS OF THE SAME OR
                      4          SUBSTANTIALLY RELATED OR SIMILAR QUESTIONS OF LAW
                      5          AND FACT
                      6          Relevant to L.R. 83-1.3.1(b), the same or substantially similar questions of law
                      7   are likely arise with respect to at least to: (1) claim construction of one or more terms
                      8   of the claims of the asserted patents; (2) potential invalidity defenses to be asserted by
                      9   the defendants; (3) the history of the inventions at PARC; and (4) the valuation of the
                     10   patented inventions.
                     11          Beyond the overlapping asserted patents, other similar questions of law or fact
                     12   are likely to be present regarding the history of PARC, PARC’s innovations, and
                     13   PARC’s business and licensing practices. For example, in all three complaints, PARC
MCKOOL SMITH, P.C.




                     14   provides detailed allegations concerning its history and technological innovation. See
                     15   Dkt. 1 ¶¶ 1-7, 18-21, Palo Alto Research Center Inc. v. Facebook, Inc., No. 2:20-cv-
                     16   10753; Dkt. 1 ¶¶ 1-7, 18-21, Palo Alto Research Center Inc. v. Twitter, Inc., No. 2:20-
                     17   cv-10754; and Dkt. 1 ¶¶ 1-7, 18-21, Palo Alto Research Center Inc. v. Snap Inc., No.
                     18   2:20-cv-10755.
                     19          There is, therefore, a substantial risk of inconsistent rulings related to the
                     20   overlapping patents by different judges.
                     21   III.   A    SUBSTANTIAL         DUPLICATION           OF     LABOR       WOULD        BE
                     22          REQUIRED IF HEARD BY DIFFERENT JUDGES
                     23          Substantial duplication in labor would result if separate judges were required to
                     24   familiarize themselves with the history and subject matter of each of these patents,
                     25   PARC’s history, PARC’s technological innovation, and PARC’s business and
                     26   licensing practices.
                     27
                     28
                                                                      2
                                         PALO ALTO RESEARCH CENTER INC.’S NOTICE OF RELATED CASES
                          Case 2:20-cv-10754 Document 4 Filed 11/25/20 Page 4 of 4 Page ID #:198



                      1   IV.   CONCLUSION
                      2         Accordingly, because the cases involve the same plaintiff, a substantially
                      3   overlapping collection of patents, and the same types of legal claims, these cases are
                      4   related as defined by the rules of this Court. As such, it would be in the best interests
                      5   of judicial economy for this case to be transferred to the judge in the first-filed case,
                      6   Palo Alto Research Center Inc. v. Facebook, Inc., No. 2:20-cv-10753, pursuant to
                      7   Local Rule 83-1, on the basis that they are related.
                      8
                      9   DATED: November 25, 2020                   Respectfully submitted,
                     10                                              MCKOOL SMITH, P.C.
                     11
                     12
                     13                                              BY_/s/ Alan P. Block __________________
                                                                     ALAN P. BLOCK
MCKOOL SMITH, P.C.




                     14
                                                                     ATTORNEYS FOR PLAINTIFF
                     15                                              PALO ALTO RESEARCH CENTER INC.
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
                                                                      3
                                         PALO ALTO RESEARCH CENTER INC.’S NOTICE OF RELATED CASES
